MILLS, Judge.
The employer/carrier raise four issues in their appeal from the workers’ compensation order awarding wage loss benefits and penalties. We reverse.
The employer/carrier correctly assert the deputy erred in holding the hearing on this claim before the wage loss benefits were due. Section 440.20(4), Florida Statutes (1979), and Rule 38F-3.18(3)(a) of the Florida Department of Labor and Employment Security, Division of Workers’ Compensation, give the employer/carrier 14 days from the date of receipt to accept the wage loss request and pay benefits. In this case, the hearing was held nine days after the carrier received the wage loss request. The deputy did not comply with the statute and the rule and, therefore, the employer/carrier were denied due process.
Appellee concedes error in the imposition of penalties.
*644Because this case must be remanded for a new hearing, we will not address the other two issues.
McCORD and SHIVERS, JJ., concur.